UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TRAY CARTER,                            
                 Plaintiff-Appellant,
                 v.
BALTIMORE COUNTY, MARYLAND;
BRIAN F. KIRK; OFFICER MOHR,
Baltimore County Police Officer
(Badge 4065); K. L. SMITH,
Baltimore County Police Officer
(Badge 4159),
              Defendants-Appellees,
                and
MAYOR AND CITY COUNCIL OF
BALTIMORE; JOHN W. ANDERSON,                  No. 03-1562
Sheriff of Baltimore City; STATE OF
MARYLAND; OFFICER HENDERSON,
Searching Officer and "Requester"
at Baltimore City Detention Center;
L. SMITH, Arresting Officer on
4/7/99, Baltimore City Police
Department; BALTIMORE COUNTY
POLICE OFFICER 3851 (ARRESTING
OFFICER ON 5/27/99); TEN UNNAMED
DETENTION CENTER OFFICERS,
BALTIMORE COUNTY DETENTION
CENTER,
                         Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                          (CA-01-1024-H)
2             CARTER v. BALTIMORE COUNTY, MARYLAND
                     Argued: January 20, 2004

                     Decided: March 31, 2004

         Before WILKINS, Chief Judge, and LUTTIG and
                  TRAXLER, Circuit Judges.



Affirmed in part, reversed in part, and remanded by unpublished per
curiam opinion.


                            COUNSEL

ARGUED: Francis Joseph Collins, KAHN, SMITH & COLLINS,
P.A., Baltimore, Maryland, for Appellant. Paul M. Mayhew, Assistant
County Attorney, COUNTY ATTORNEY’S OFFICE FOR THE
COUNTY OF BALTIMORE, Towson, Maryland, for Appellees. ON
BRIEF: Edward J. Gilliss, County Attorney, COUNTY ATTOR-
NEY’S OFFICE FOR THE COUNTY OF BALTIMORE, Towson,
Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   Appellant Tray Carter brought this action against Baltimore
County, Maryland, and Baltimore County police officers Kenneth L.
Smith, Jr., Kerry Mohr, and Brian F. Kirk, alleging claims under 42
U.S.C.A. § 1983 (West 2003), for violations of his federal constitu-
tional rights under the Fourth and Fourteenth Amendments to the
United States Constitution and the analogous provisions of the Mary-
              CARTER v. BALTIMORE COUNTY, MARYLAND                    3
land Constitution. Carter also asserts state-law claims for false arrest
and malicious prosecution. The district court granted summary judg-
ment to the defendants as to the section 1983 claims and dismissed
the state-law claims without prejudice. For the following reasons, we
affirm in part, reverse in part, and remand.

                                   I.

  The underlying facts, viewed in the light most favorable to the
appellant, see Goldstein v. The Chestnut Ridge Volunteer Fire Co.,
218 F.3d 337, 341 (4th Cir. 2000), are as follows.

   On June 16, 1998, Officer Kenneth L. Smith, Jr., of the Baltimore
County Police Department, arrested Reginald Carter ("Reginald") for
shoplifting at a Value City department store. Reginald, who had no
personal identification with him at the time, falsely claimed to be his
brother Tray Carter ("Tray"). To support his claimed identity, Regi-
nald gave the officer Tray’s date of birth and social security number,
as well as information concerning Tray’s past criminal record for sex-
ual assault. A search of existing police agency records, including
criminal history records, confirmed that the information provided by
the suspect matched information on file for "Tray Carter," as did the
suspect’s physical characteristics (age, skin color, hair, eyes, height
and weight). The suspect was booked as "Tray Carter," assigned Bal-
timore County Identification ("BCI") number 232090 and detention
center identifier 982823, both in the name of "Tray Carter," and
released.

   Three days later, on June 19, 1998, Officer Kerry Mohr of the Bal-
timore County Police Department also arrested Reginald for shoplift-
ing, this time at a Marshalls store. Reginald again claimed to be his
brother Tray and provided detailed identification information that sat-
isfied Mohr and her supervisor of his purported identity. Conse-
quently, Reginald was again booked as "Tray Carter" under Tray’s
assigned BCI and detention center identifier. This time, however,
Tray learned of Reginald’s deception when he contacted the Balti-
more County Detention Center to check on his brother. Tray was told
that there was no "Reginald Carter" in custody, only a "Tray Carter."
Tray then obtained Officer Mohr’s name and telephone number, con-
tacted Officer Mohr, and explained the situation. Officer Mohr, in
4              CARTER v. BALTIMORE COUNTY, MARYLAND
turn, performed a fingerprint comparison and verified that Reginald
had indeed given her the wrong name.

   On June 28, 1998, Officer Mohr re-charged the June 19, 1998,
shoplifting offense against "Reginald Carter," along with the addi-
tional offenses of giving false statements to a police officer and a state
official. She also notified the state’s attorney’s office, commissioner’s
office, the central records section of the Baltimore County police
department, and the Baltimore County detention center of the misi-
dentification, in order that their records of the arrest could also be cor-
rected. However, because neither Tray nor Officer Mohr knew of
Reginald’s earlier arrest on June 16, 1998, or Reginald’s similar
deception on that date, the charges filed by Officer Smith against
"Tray Carter" remained pending.

   While Reginald was in custody, Officer Mohr became aware that
Reginald had an outstanding arrest warrant in Baltimore City on unre-
lated charges. She contacted the Baltimore City Sheriff’s Office, who
issued a detainer to the Baltimore County Detention Center for this
charge. On September 2, 1998, the June 16 charges issued in the
name of "Tray Carter" pursuant to Officer Smith’s arrest were sched-
uled for a hearing. Reginald, who was in custody at the time, failed
to appear as "Tray Carter" at the hearing and Tray had no knowledge
of the proceeding. Thus, the presiding judge of the Maryland court
issued a bench warrant for the arrest of "Tray Carter."

   On May 27, 1999, while on routine patrol, Officer Brian F. Kirk
initiated a traffic stop of a vehicle being driven by John Spratley for
a non-functioning license plate light. When Officer Kirk checked
Spratley’s driver’s license, he discovered that the license was sus-
pended and he placed Spratley under arrest. At the time of the stop,
Tray was a passenger in the back seat, along with his girlfriend and
their daughter. A second woman was seated in the front passenger
seat next to Spratley.

   According to Tray, during the traffic stop Officer Kirk instructed
him to get out of the vehicle and put his hands on the roof, and Kirk
then conducted a pat-down of Tray’s outer clothing for weapons. Tray
testified that during this pat-down, Officer Kirk reached into his pants
              CARTER v. BALTIMORE COUNTY, MARYLAND                    5
pocket and removed his driver’s license, which was loose inside the
pocket, without his consent.

   After ascertaining Tray’s identity, Officer Kirk checked the name
for outstanding charges and learned of the bench warrant for "Tray
Carter" issued on September 2, 1998. Officer Kirk then placed Tray
under arrest pursuant to the bench warrant. Tray does not dispute that
there was an outstanding warrant for his arrest at the time. However,
he complains that Officer Kirk arrested and detained him despite his
repeated assertions that the warrant should have been for his brother
and that Officer Kirk refused to look at a copy of a court order per-
taining to a misidentification of Tray by a Baltimore City police offi-
cer that had occurred on April 7, 1999. On that date, while walking
down the street in the City of Baltimore, Tray had been arrested by
a Baltimore City police officer on an outstanding warrant for Regi-
nald Carter. At Tray’s insistence, Baltimore City Circuit Court Judge
Nance ultimately ordered a fingerprint comparison which confirmed
the mistake, and Tray was released from custody on May 12, 1999.1

   After arresting Tray on the outstanding bench warrant issued in his
name, Officer Kirk transported Tray to the Baltimore County Deten-
tion Center. Prior to his arrival there, the police precinct had identi-
fied the incoming defendant as having the existing detention center
identifier 982823 and the corresponding file had been pulled in antici-
pation. The file was under the name "Reginald Carter." When the
paperwork and "hard card" were received for Tray Carter, however,
an employee of the Detention Center noticed that it did not match the
name contained in the file that had been pulled in anticipation of his
arrival. She then compared the photograph on file (which had been
taken of Reginald posing as Tray in June), to the photograph taken of
Tray the previous day, and recognized that they also did not match.
To correct the discrepancy, the employee issued "Tray Carter" deten-
tion center identifier 992139 (with an alias of "Reginald Carter") and
notified her superiors of the discrepancy. On June 2, 1999, Tray was
  1
    The parties appear to agree that Tray was arrested by the Baltimore
City police officer on the warrant for Reginald because "Tray Carter"
was listed as a known alias of Reginald Carter. As noted below, Tray
ultimately sued various Baltimore City defendants for injuries arising
from this incarceration, but settled those claims prior to this appeal.
6              CARTER v. BALTIMORE COUNTY, MARYLAND
released from custody when officials discovered that Reginald had
falsely claimed to be Tray when Officer Smith arrested him on June
13, 1998, and that it was this deception that had led to the mistaken
issuance of the warrant in the name of "Tray Carter."

   On March 7, 2001, Tray filed this action in the Circuit Court for
Baltimore City, Maryland, against the State of Maryland, the Mayor,
City Council, and Sheriff of Baltimore City, Baltimore County, and
various named and unnamed individual city and county police offi-
cers, alleging federal constitutional and state law claims arising out
of his arrest and detention by the Baltimore City officers in April
1999, and by the Baltimore County officers in May 1999. The action
was removed to the district court, which granted summary judgment
to the defendants on the federal claims and dismissed the state-law
claims without prejudice. Concluding that the district court had acted
prematurely, we vacated the grant of summary judgment and
remanded for further proceedings. See Carter v. Baltimore County,
Md., 39 Fed. Appx. 930, 2002 WL 1580679 (4th Cir. 2002) (unpub-
lished disposition). In the interim, Tray settled his claims against the
State of Maryland and the Baltimore City defendants.

   On August 22, 2002, after our remand, Tray filed an amended com-
plaint solely against Officer Smith, Officer Mohr, Officer Kirk, and
Baltimore County. In Count I, Tray asserted a claim under 42
U.S.C.A. § 1983, for violation of his rights under the Fourth and
Fourteenth Amendments. In Counts II-V, Tray asserted various state
law claims against the defendants. Concluding that the county’s liabil-
ity was wholly derivative of the liability of the individual police offi-
cers, the district court granted the county’s motion to bifurcate and to
stay discovery as to it. At the close of discovery, all defendants filed
for summary judgment. The district court granted the motion as to
Count I and dismissed Counts II-V without prejudice.

                                   II.

   Section 1983 provides that "[e]very person who, under color of any
statute, ordinance, regulation, custom, or usage, of any State . . . sub-
jects, or causes to be subjected, any citizen of the United States or any
person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall
               CARTER v. BALTIMORE COUNTY, MARYLAND                     7
be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress." 42 U.S.C.A. § 1983. In order to
prevail on a § 1983 claim, Tray must show that the officers deprived
him of a statutory or constitutional right that was "clearly established
at the time of the alleged violation." Wilson v. Layne, 526 U.S. 603,
609 (1999) (internal quotation marks omitted).

   Tray asserts two distinct claims under section 1983. First, he claims
that his due process rights under the Fourteenth Amendment were
violated by Officers Smith, Mohr, and Kirk because he was errone-
ously arrested and detained on two occasions as a result of their inves-
tigative failures. Second, he claims that Officer Kirk violated his
Fourth Amendment right to be free from unreasonable searches and
seizures when he ordered him out of the vehicle, frisked him, and
removed his license from his pocket on May 27, 1999. We address
each claim in turn.

                                   A.

   We begin with Tray’s claim that the officers deprived him of his
liberty without due process of law in violation of the Fourteenth
Amendment. The Due Process Clause of the Fourteenth Amendment
provides that states may not "deprive any person of life, liberty, or
property, without due process of law." U.S. Const. Amend. XIV. "[A]
negligent act of an official causing unintended loss of or injury to life,
liberty, or property," however, does not implicate the due process
clause. Daniels v. Williams, 474 U.S. 327, 328 (1986); see Pink v.
Lester, 52 F.3d 73, 75 (4th Cir. 1995). Rather, "[t]he term ‘deprive,’
as employed in the Fourteenth Amendment, suggests more than a
mere failure to take reasonable care: it connotes an intentional or
deliberate denial of life, liberty, or property." Pink, 52 F.3d at 75.
Tray claims that he has demonstrated at a minimum that Officers
Smith and Mohr were deliberately indifferent to his rights when they
accepted Reginald’s representations as to his identity, that Officer
Mohr was again deliberately indifferent to his rights when she failed
to discover Reginald’s prior misrepresentation to Officer Smith, and
that Officer Kirk was deliberately indifferent to his rights when he
failed to investigate whether Tray was, in fact, the person for whom
the bench warrant should have been issued. For the following reasons,
we reject each claim.
8              CARTER v. BALTIMORE COUNTY, MARYLAND
   We begin with Tray’s claims against Officer Smith. Specifically,
Tray asserts that Officer Smith violated his due process rights because
Officer Smith’s failure to properly identify Reginald Carter at the
time of his arrest on June 16, 1998, ultimately led to the issuance of
the bench warrant and Tray’s detention in May 1999. We disagree.

    When Officer Smith arrested the shoplifting suspect on June 16,
Reginald did not merely identify himself as "Tray Carter," but also
provided personal information which was quickly verified in existing
police records as indeed matching that of Tray Carter. Police records
likewise confirmed that the physical characteristics of the suspect
matched those on file for Tray Carter. Thus, Tray’s claim can be dis-
tilled to a complaint that Officer Smith did not conduct further inves-
tigation, including a fingerprint check, to confirm that the shoplifting
suspect was indeed the "Tray Carter" that he claimed to be. We have
little trouble concluding that Officer Smith’s actions do not rise to the
level of an intentional or deliberate denial of Tray’s liberty. Even if
it could be said that the complained-of failure to perform a fingerprint
analysis in the face of such confirmed personal information was a
negligent omission under ordinary standards of police investigative
procedures, such an omission cannot support the claimed due process
violation. Accordingly, we affirm the district court’s grant of sum-
mary judgment to Officer Smith.

   We likewise reject Tray’s claim that Officer Mohr’s alleged actions
and inactions rose to the level of an intentional or deliberate denial
of Tray’s liberty interest. Like Officer Smith, Officer Mohr was
deceived by Reginald’s ability to recite personal identification infor-
mation of his brother. Furthermore, Officer Mohr, immediately upon
being made aware of Tray’s claim that Reginald had impersonated
him during the June 19, 1999 arrest, investigated the claim and veri-
fied its validity through a fingerprint comparison. Having done so, she
then undertook to correct all records pertaining to her arrest of Regi-
nald, recharged Reginald under the correct name, and added addi-
tional charges against Reginald for giving false statements. She also
informed the Baltimore City State’s Attorney’s Office, Central
Records, and the Baltimore County Detention Center of the misidenti-
fication. There is no dispute that Officer Mohr, in fact, corrected the
records of this arrest. Rather, Tray’s claim against Officer Mohr cen-
ters on his complaint that, although Officer Mohr undertook a number
               CARTER v. BALTIMORE COUNTY, MARYLAND                       9
of steps to correct Reginald’s deceptive conduct, she did not under-
take steps to investigate all prior arrests of a "Tray Carter" by any
other officer to ensure that Reginald had not previously impersonated
him. Had she done so, Tray claims, Officer Mohr would have learned
of Reginald’s earlier deception of Officer Smith, Officer Smith’s mis-
identification would have been corrected, no bench warrant would
have been issued by the judge for "Tray Carter," and Officer Kirk
would not have arrested and detained Tray in May 1999.

   Like the district court, we are of the view that Officer Mohr, upon
learning of the problem underlying her arrest of the suspect,
responded in a reasonable fashion to correct the known discrepancy
in a timely manner. There is no evidence that Officer Mohr had any
reason to believe there had been prior incidents of Reginald’s being
arrested and using Tray’s name. Accordingly, Tray also failed to dem-
onstrate actions that rose to the level of negligence, much less the
deliberate or intentional acts necessary to establish a violation of his
due process rights. The district court properly granted summary judg-
ment to Officer Mohr.2

   Finally, we turn to Tray’s due process claim against Officer Kirk,
which arose out of Tray’s arrest in November 1999. Tray asserts that
Officer Kirk violated his due process rights because Officer Kirk
failed to adequately investigate whether he had "arrested the right
man." This claim likewise fails to survive summary judgement.

   Officer Kirk arrested Tray Carter on an outstanding arrest warrant
issued by a judge for "Tray Carter." In short, Officer Kirk arrested the
man the Maryland court directed him to arrest on a facially valid
bench warrant, and Officer Kirk was under no duty to second-guess
  2
    We summarily reject any claim that Officer Mohr’s actions were
responsible for Tray’s extended detention by Baltimore City officials, in
violation of his due process rights. The parties seem to agree that the Bal-
timore City police officer arrested Tray on the outstanding warrant for
Reginald because "Tray Carter" was listed as an alias for Reginald Car-
ter. Even if Officer Mohr’s actions resulted in the reflection of this alias
on the records, those actions cannot be faulted in any way. There is no
dispute, of course, that Reginald Carter was indeed using "Tray Carter"
as an alias.
10             CARTER v. BALTIMORE COUNTY, MARYLAND
or otherwise investigate whether the judge issued the warrant in the
wrong name. Tray’s claim that Officer Kirk was deliberately indiffer-
ent to his rights because he "ignored" Judge Nance’s order also fails.
Even if Officer Kirk had looked at the order and accepted its validity,
that order would have had no effect, legal or otherwise, upon the out-
standing bench warrant issued by the County judge for Tray’s arrest.3
Cf. Baker v. McCollan, 443 U.S. 137, 145-46 (1979) (rejecting due
process claim where plaintiff was mistakenly arrested in place of his
brother because his brother had previously shown plaintiff’s identifi-
cation to official); Mitchell v. Aluisi, 872 F.2d 577, 579 (4th Cir.
1989) (rejecting due process claim for plaintiff’s arrest and detention
on a facially valid warrant which should have been cancelled even
though plaintiff informed the officer that the charges had been
dropped). Accordingly, Tray has failed to demonstrate that Officer
Kirk violated his due process rights by arresting and detaining him on
the facially valid warrant for his arrest.

   For the foregoing reasons, we conclude that Officer Smith, Officer
Mohr, and Officer Kirk were not deliberately indifferent to Tray’s due
process rights under the Fourteenth Amendment. Accordingly, Tray
is not entitled to recovery against the three individual defendants or
against Baltimore County on this basis.

                                   B.

  We now turn to Tray’s claim that Officer Kirk violated his rights
under the Fourth Amendment to be free from unreasonable searches
and seizures during the vehicle stop on May 27, 1999.
  3
    In any event, the circumstances underlying Judge Nance’s order were
not really analogous to the error Tray was claiming to have been made
with regard to the warrant Officer Kirk was serving. Judge Nance’s order
would only have informed Officer Kirk that a Baltimore City police offi-
cer had mistakenly arrested Tray on a properly-issued warrant for the
arrest of "Reginald Carter." In contrast, Tray claims that he was trying
to convince Officer Kirk that the outstanding warrant issued in the name
of "Tray Carter" should have been issued in the name of "Reginald Car-
ter." Of course, even if it was analogous, it would not have changed Offi-
cer Kirk’s duty to arrest Tray on the warrant issued in his name.
               CARTER v. BALTIMORE COUNTY, MARYLAND                   11
   The Fourth Amendment to the United States Constitution guaran-
tees that governmental intrusions into privacy by means of searches
and seizures must be reasonable. See United States v. Sakyi, 160 F.3d
164, 167 (4th Cir. 1998). Because a traffic stop of a vehicle consti-
tutes a seizure within the meaning of the Fourth Amendment, such
stops must also be reasonable under the circumstances. See Whren v.
United States, 517 U.S. 806, 810 (1996). "As a general matter, the
decision to stop an automobile is reasonable where the police have
probable cause to believe that a traffic violation has occurred," id., or
"a reasonable suspicion supported by articulable facts that criminal
activity may be afoot," United States v. Sokolow, 490 U.S. 1, 7 (1989)
(internal quotation marks omitted). As long as the officer has a rea-
sonable suspicion that even a minor traffic offense has occurred or is
occurring, the stop of the vehicle is constitutionally permissible. See
United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).

   In addition, because "every traffic stop poses a meaningful level of
risk to the safety of police officers," Sakyi, 160 F.3d at 168, police
officers effecting a traffic stop may also order, as a matter of course,
the driver and passengers to step out of the vehicle with no more sus-
picion than that justifying the traffic stop itself. See Maryland v. Wil-
son, 519 U.S. 408, 410 (1997); Pennsylvania v. Mimms, 434 U.S. 106,
111 n.6 (1977) (per curiam). However, while this generalized risk is
"sufficient justification to order occupants to exit a lawfully stopped
vehicle," Sakyi, 160 F.3d at 168, a pat-down or frisk of the occupants
who have exited the vehicle may not be justified on that basis, see id.
at 168-69 (holding that "we may not rely on a generalized risk to offi-
cer safety to justify a routine ‘pat-down’ of all passengers as a matter
of course"). Rather, this more intrusive action must be justified by a
separate reasonable, articulable suspicion that criminal activity may
be afoot and the "risk of danger that arises from officer action
divorced from the safeguards of a full-blown arrest." Id. at 168.
"[W]here the intrusion is greater than an order to exit the car, the
Court requires commensurately greater justification." Id.

   For the following reasons, we hold that the district court did not err
in granting summary judgment with regard to Tray’s claims that Offi-
cer Kirk violated his Fourth Amendment rights by ordering him to
exit the vehicle and by arresting him on the outstanding warrant.
12            CARTER v. BALTIMORE COUNTY, MARYLAND
   First, it is undisputed that Officer Kirk stopped Spratley’s vehicle
because it had a burned-out license plate light. Thus, Officer Kirk had
a reasonable, articulable suspicion that the vehicle was being operated
in violation of Maryland law and, therefore, the stop did not run afoul
of the Fourth Amendment. Officer Kirk was also entitled to order
both Spratley and Tray to exit the vehicle. Officer Kirk also did not
violate Tray’s Fourth Amendment rights by arresting Tray on the out-
standing warrant. Upon learning of Tray’s identity and discovering
the existence of the outstanding bench warrant for his arrest, Officer
Kirk placed Tray under arrest and transported him to the police sta-
tion. Tray complains that Officer Kirk arrested him on the basis of an
arrest warrant that should have been issued for his brother Reginald,
but he does not dispute that Officer Kirk was acting on the basis of
a facially valid warrant for Tray’s arrest issued by a judge. Once Kirk
had ascertained Tray’s identity, he had probable cause (and indeed the
duty) to serve the warrant and take Tray into custody.

   The district court did err, however, in granting summary judgment
to Officer Kirk in one narrow respect. After lawfully stopping the
vehicle, Officer Kirk determined that Spratley was operating the vehi-
cle with a suspended license and would need to be arrested for that
offense. Officer Kirk also lawfully placed Tray in custody upon ascer-
taining Tray’s identity. However, the method by which Officer Kirk
ascertained Tray’s identity is the subject of at least some uncertainty
at this point, and perhaps some dispute.

   According to Tray, Officer Kirk ordered Tray to exit the vehicle
and place his hands on the roof, at which point he began to frisk him
for weapons. Officer Kirk then reached into Tray’s pocket and
removed Tray’s driver’s license (which was loose in his pocket and
could not have been mistaken for a weapon), without his consent and
without responding to Tray’s questions as to why he was being
detained and searched. Although Tray complains that this intrusion
violated his Fourth Amendment right to be free of an unreasonable
search and seizure, Tray agrees that Officer Kirk did not use abusive
language or physically mistreat him during the pat-down or the arrest.

   For his part, Officer Kirk confirmed that Tray was the passenger
in the vehicle that he stopped that day and that he arrested the driver.
Unfortunately, Officer Kirk testified that he had only a limited mem-
                 CARTER v. BALTIMORE COUNTY, MARYLAND                         13
ory of the actual traffic stop. According to his testimony, police offi-
cers are not required to complete paperwork or keep files for warrants
that they serve. In circumstances where a traffic stop reveals that the
driver is operating the vehicle with a suspended license, Officer Kirk
testified that his normal procedure would be to determine whether a
passenger can drive the vehicle and save the time and money associ-
ated with towing.4

  On summary judgment, we must accept as true Tray’s version that
Officer Kirk reached into Tray’s pocket during a pat-down and
removed his driver’s license without his consent. If a fact-finder
  4
   Specifically, Officer Kirk’s testimony concerning his normal proce-
dure in such cases is as follows:
      Q:   Why did you ask for his identification?
      A:   [I]f there is a licensed driver in a car, usually I give the
           owner the benefit of the doubt so I don’t have to tow his
           car, save him $150 plus storage. It’s usually just cutting the
           guy a break so you don’t have to pay a tow fee when he gets
           out of jail or if he can’t drive the vehicle. I think that’s why
           I did it. We talked about it before and that’s the only reason
           I would really think of getting an ID unless he offered it to
           me. I might have just asked for it and he offered it up.
           ...
      Q:   Why would you check . . . his ID? Let’s say he gives you
           an ID, you arrest the other guy, the driver . . . and the driver
           says he can take my car, right?
      A:   Then it’s to verify a licensed driver. I can’t let a suspended
           or non-licensed driver drive away. Then my job would be
           on the line.
      Q:   Okay. So he has a license, you looked at it. Why did you
           run it through the system?
      A:   Make sure it’s valid. I mean having a driver’s license
           doesn’t mean it is valid.
      Q:   Okay. What would you have called into the system?
      A:   Either his name, date of birth, sex, race, or just his soundex
           number. Either one you can run it by.
J.A. 86-87.
14             CARTER v. BALTIMORE COUNTY, MARYLAND
determines that the pat-down occurred and that Officer Kirk reached
into Tray’s pocket without his consent to retrieve his loose driver’s
license, then Tray will have established a technical violation of the
Fourth Amendment.5 However, even if true, neither the pat-down nor
the removal of the driver’s license during the pat-down was accompa-
nied by actual injury. Consequently, Tray is entitled to, at most, an
award of nominal damages for the violation. See Randall v. Prince
George’s County, Md., 302 F.3d 188, 209 n.30 (4th Cir. 2002) (noting
that "in the § 1983 context[,] . . . being seized for a minimal amount
of time does not constitute an actual injury warranting compensatory
damages); Norwood v. Bain, 166 F.3d 243, 245 (4th Cir. 1999) (en
banc) (concluding that plaintiffs who were unconstitutionally
searched and seized for a brief period of time were only entitled to
nominal damages); Price v. City of Charlotte, 93 F.3d 1241, 1256
(4th Cir. 1996) (same).

                                   III.

   For the foregoing reasons, the judgment of the district court is
affirmed in part, reversed in part, and remanded for further proceed-
ings in accordance with this opinion.

                                    AFFIRMED IN PART, REVERSED
                                        IN PART, AND REMANDED
  5
    The excerpts of the testimony of Officer Kirk provided to us do not
speak to the question of whether a pat-down occurred or, if so, whether
Officer Kirk had a reasonable, articulable suspicion that Tray posed a
risk to his safety. According to Tray’s testimony, however, the alleged
pat-down occurred at or near the time of Spratley’s arrest. Thus, the fact-
finder’s determination that a pat-down occurred would not automatically
establish a violation of the Fourth Amendment. It would also be reason-
able to conclude that the generalized risk present at any routine traffic
stop may be significantly heightened once an officer determines that an
occupant of the vehicle must be arrested.